


EXHIBIT 10.3
LIBERTY INTERACTIVE CORPORATION
2000 INCENTIVE PLAN
August 2013 Amendment
Liberty Interactive Corporation (the “Company”), having previously established
the Liberty Interactive Corporation 2000 Incentive Plan, as amended and restated
effective November 7, 2011 (the “Plan”), and having reserved the right under
Section 11.7 thereof to amend the Plan, does hereby amend the Plan, effective as
of August 5, 2013, as follows:
1.    Sections 6.6 and 7.7 of the Plan are hereby deleted.
2.    Section 11.6 of the Plan is hereby amended to read as follows:


“11.6    Nontransferability. Unless otherwise determined by the Committee and
expressly provided for in an Agreement, Awards are not transferable (either
voluntarily or involuntarily), before or after a Holder’s death, except as
follows: (a) during the Holder’s lifetime, pursuant to a Domestic Relations
Order, issued by a court of competent jurisdiction, that is not contrary to the
terms and conditions of the Plan or any applicable Agreement, and in a form
acceptable to the Committee; or (b) after the Holder’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Awards are transferred in accordance with the provisions of
the preceding sentence shall take such Awards subject to all of the terms and
conditions of the Plan and any applicable Agreement.”
Except as expressly provided in this Amendment, the Plan will remain unchanged
and in full force and effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
9th day of August, 2013, but effective as of the date set forth above.
LIBERTY INTERACTIVE CORPORATION
By /s/ Pamela L. Coe          
Pamela L. Coe, Vice President


















